                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

JENITA CLANCY,                                           )
                                                         )
                            Plaintiff,                   )
                                                         )
v.                                                       )       Case No. 18-4106-HLT
                                                         )
PATRICK A. SHANAHAN,                                     )
Acting Secretary, Department of Defense                  )
                                                         )
                            Defendant.                   )



                                          ORDER

       Defendant has filed a motion for a Rule 35 mental examination of plaintiff in this

disability discrimination case (ECF No. 67). In plaintiff’s response (ECF No. 70), she

agrees to the mental examination subject to three conditions: 1) the examination is limited

to one hour; 2) defendant pays for her transportation to Springfield, Missouri, or moves the

examination to a town closer to plaintiff’s home; and 3) defendant reimburses plaintiff for

mileage and expenses for the trip. For the reasons set forth in this order, defendant’s motion

is granted. Plaintiff’s conditions are denied.



Background

       The parties previously disagreed about whether defendant is entitled to a Rule 35

mental examination. The scheduling order, entered on November 20, 2018, provides that

the parties should file a motion regarding any Rule 35 examination sufficiently before the



                                                 1
deadline.1 On February 2, 2019, before defendant sought a Rule 35 examination, plaintiff

filed a motion for relief, arguing that an examination in this case was not appropriate and

that any information relevant to plaintiff’s claimed disability is covered through other

documents in the record.2 Defendant responded, asserting many of the same arguments as

it does in the instant motion,3 and the court denied plaintiff’s motion as premature.4

          On March 14, 2019, defendant filed this motion seeking a Rule 35 mental

examination of plaintiff “to determine if [plaintiff] suffers from posttraumatic stress

disorder (“PTSD”) or any psychological problems.”5 The examination will involve a clinic

interview and necessary psychological testing.6 Defendant argues that the examination is

appropriate because plaintiff is alleging discrimination under the Rehabilitation Act based

upon a psychiatric disability, and part of plaintiff’s burden is to prove she is, in fact,

disabled.7      Defendant further argues that plaintiff’s claim for emotional damages

necessitates “discovery exploring the basis of those claims, particularly in light of the

nature of her alleged psychiatric disability.”8


1
    ECF No. 33 at 6.
2
    ECF No. 54.
3
    ECF No. 56.
4
    ECF No. 57.
5
    ECF No. 67 at 1.
6
    Id.
7
    Id. at 2.
8
    Id. at 3.

                                              2
Rule 35 Medical Examination Standard

         Fed. R. Civ. P. 35 governs physical and mental examinations: “The court where the

action is pending may order a party whose mental or physical condition – including blood

group – is in controversy to submit to a physical or mental examination by a suitably

licensed or certified examiner.” Parties have no inherent right to this examination; the

court must grant permission.9 To obtain permission, defendant must show that 1) plaintiff’s

mental condition is in controversy and 2) that good cause exists to conduct the

examination.10 While defendant must provide more than mere conclusory allegations,11

the pleadings alone may be sufficient to meet these requirements.12

         The requirement that plaintiff’s condition truly be in controversy is to “guard against

the use of requests for mental examinations as a tool for harassment, intimidation, or delay”

in what courts may deem “garden variety” cases.13 Courts have held that garden variety

claims of emotional distress are not enough to warrant a mental examination.14 In contrast,




9
    Thiessen v. Gen. Elec. Capital Corp., 178 F.R.D. 568, 570 (D. Kan. 1998).
10
  Fed. R. Civ. P. 35(a); Mayfield v. Harvey Cty. Sheriff's Dep't, No. 6:14-CV-01307-JTM,
2016 WL 6277704, at *2 (D. Kan. Oct. 27, 2016); Kankam v. Univ. of Kan. Hosp. Auth.,
No. 07-2554-KHV, 2008 WL 4369315, at *3 (D. Kan. Sept. 23, 2008).
11
     Thiessen,178 F.R.D. at 570.
12
  Jones v. Greyhound Lines, Inc., No. 08-1185-MLB-DWB, 2009 WL 1650264, at *2–3
(D. Kan. June 12, 2009).
13
     Thiessen, 178 F.R.D. at 570.
14
   See, e.g., Kankam, 2008 WL 4369315, at *5 (describing “garden variety” to include
claims for “mental anguish, mental distress, emotional pain, anxiety, embarrassment,
                                                3
courts are more likely to grant a Rule 35 examination when the plaintiff alleges that

defendant’s conduct led to specific diagnoses for the plaintiff,15 when plaintiff’s claims are

for particularly severe emotional distress,16 or when plaintiff’s alleged mental and

emotional pain and suffering are ongoing.17

         Defendant must also show good cause for the examination, which is necessarily

related to the requirement that the mental condition be in controversy.18 Courts look to the

presence of one or more of the following factors: “(1) plaintiff has asserted a specific cause



humiliation, career disruption, and inconvenience foreseeably flowing from defendant’s
actions”).
15
    See, e.g., Kankam, 2008 WL 4369315, at *4 (contrasting plaintiff who never
affirmatively asserted her PTSD diagnosis as part of her emotional damages); Greenhorn
v. Marriott Int'l, Inc., 216 F.R.D. 649, 651 (D. Kan. 2003) (granting a Rule 35 motion based
on “several specific injuries that [the plaintiff] claims to have suffered as a result of
defendants’ conduct.”); Thiessen, 178 F.R.D. at 570 (noting that “[s]ignificantly, he linked
[his] symptoms to defendants’ alleged misconduct”).
16
  See Schlenker v. City of Arvada, No. 09-CV-01189-WDM-KLM, 2010 WL 2232356, at
*8 (D. Colo. June 2, 2010) (noting that the plaintiff’s own description of his suffering
“leaves little doubt that he contends that the incident at issue deeply and irretrievably
affected him”).
17
  See, e.g. Fergus v. Faith Home Healthcare, Inc., No. 18-CV-02330-JWL-TJJ, 2019 WL
1101280, at *2 (D. Kan. Mar. 8, 2019) (citing “ongoing emotional distress” as a factor in
support of an examination); Kankam, 2008 WL 4369315, at *4 (D. Kan. Sept. 23, 2008)
(denying an examination because, among other reasons, the plaintiff did not allege that her
damages were ongoing, nor did she make a claim for future damages); Valdivia v. BNSF
Ry. Co., No. 07-2467-KHV, 2008 WL 1774779, at *2-3 (D. Kan. Apr. 16, 2008)
(distinguishing cases where plaintiffs alleged only past pain and suffering versus cases
where plaintiffs continue to assert the existence of an ongoing mental illness); Thiessen,
178 F.R.D. at 570 (explaining that the plaintiff “experienced, and still experiences, periods
of great sadness or depression as a result of defendants’ actions”).
18
     Schlagenhauf v. Holder, 379 U.S. 104, 119, 85 S. Ct. 234, 243, 13 L. Ed. 2d 152 (1964).

                                              4
of action for intentional or negligent infliction of emotional distress; (2) plaintiff has

alleged a specific mental or psychiatric injury or disorder; (3) plaintiff has claimed

unusually severe emotional distress; (4) plaintiff has offered expert testimony in support of

[his or her] claim for emotional distress damages; and (5) plaintiff concedes that [his or

her] mental condition is “in controversy” within the meaning of Rule 35(a).19

          Fed. R. Civ. P. 35 also requires the movant to specify the “time, place, manner,

conditions, and scope of the examination, as well as the person or persons who will perform

it.” The trial court has discretion to grant or deny the motion.20 Generally, the court should

liberally construe the rule in favor of granting discovery.21



Defendant is Entitled to a Rule 35 Examination

          As an initial matter, the court agrees with defendant that plaintiff’s mental condition

is in controversy due to the nature of her claim. To establish a prima facie claim, plaintiff

must establish that (1) she is disabled within the meaning of the ADA;22 (2) she is qualified,


19
     Kankam, 2008 WL 4369315, at *5.
20
  Jones v. Greyhound Lines, Inc., No. 08-1185-MLB-DWB, 2009 WL 1650264, at *3
(D. Kan. June 12, 2009).
21
     Id. at 3.
22
   The court previously clarified that it construes plaintiff’s claims as being brought
pursuant to the Rehabilitation Act, rather than the Americans with Disabilities Act. See
ECF No. 49. But the standards for employment discrimination are the same under both.
See Winston v. Ross, 725 F. App'x 659, 663 (10th Cir. 2018); Woodman v. Runyon, 132
F.3d 1330, 1339 n.8 (10th Cir. 1997) (“Cases decided under section 504 of the
Rehabilitation Act are . . . applicable to cases brought under the ADA and vice versa, except
to the extent the ADA expressly states otherwise.”).

                                                 5
with or without reasonable accommodation, to perform the essential functions of the job

held or desired; and (3) she was discriminated against because of her disability.”23 Whether

plaintiff is disabled does not appear to be in controversy. Plaintiff concedes that she “has

a long-term treatment history established by her specialist”24 and that her “disability is

documented and recorded with the former employer.”25 Whether plaintiff was otherwise

qualified for her job, and whether she was discriminated against because of her disability,

are factual questions to be determined by discovery related to plaintiff’s mental fitness in

light of relevant employment qualifications.26

         Further, plaintiff’s allegations and claimed damages support defendant’s

entitlement to a Rule 35 mental examination. Admittedly, plaintiff’s inconsistent use of

tenses in her various filings makes it difficult to determine her timeline of certain events.

For example, in one motion she alleges that “the constant harassment caused plaintiff to be

depressed and anxious, which in turn led to a worsening of her mental condition and was

hospitalized in March 2017, not only, she is mentally deteriorated.”27 In a later motion,

plaintiff makes similar comments: “Clancy was emotionally distressed after the November



23
  Winston v. Ross, 725 F. App'x 659, 663 (10th Cir. 2018) (quoting Mason v. Avaya
Commc’ns, Inc., 357 F.3d 1114, 1118 (10th Cir. 2004)).
24
     ECF No. 54 at 5.
25
     ECF No. 54 at 5.
26
  See Wilkerson v. Shinseki, 606 F.3d 1256, 1263 (10th Cir. 2010) (“Employers may set
skill, experience, education and other job related requirements . . . .”).
27
     ECF No. 54 at 4.

                                             6
03, 2016 incident and was hospitalized for a few days in March 14, 2017 at Phelps County

Medical Center in Rolla, Missouri. Clancy was not only mentally deteriorated. She is also

suffering from financial hardship, including her family dependents of this negative job

action.”28 The timing of the damages and mental issues – and whether they are ongoing –

is unclear in sentences like these.

           However, clearly there is enough in the record to support defendant’s contention

that plaintiff’s mental illnesses are in controversy. In her response to defendant’s Rule 35

motion, plaintiff includes the following:

              • “Mental illness affects my sleep.”29

              • “Psychological problem[s] affect my concentration.”30

              • “Anxiety and major depression substantially limited [my] major life
                activities.”31

              • “Since I was diagnosed for PTSD, anxiety, and major depression, this
                medical condition left me of no sexual desire and no interest in sexual
                activity.”32

              • “The ongoing medical condition and treatment for major depression is
                ruining my sexual life and there is no pill or treatment for it.”33



28
     ECF No. 63 at 9.
29
     ECF No. 70 at 9.
30
     Id.
31
     Id.
32
     Id. at 11.
33
     ECF No. 70 at 9-11.

                                               7
           Plaintiff also attaches as exhibits letters from treaters, which confirm that plaintiff

is, as of February 2019, undergoing ongoing mental health treatment:

                 • “Ms. Clancy is being treated for symptoms of PTSD . . . with anxiety and a
                   Major Depressive Disorder.”34

                 • “[H]er symptoms have aggravated by the way she was treated at work.”35

                 • Letters from providers in 2018 and 2019 establish that plaintiff has “the
                   following diagnoses: Major Depressive Disorder, Post-Traumatic Stress
                   Disorder, Generalized Anxiety Disorder.”36

                 • Plaintiff “suffers from depression and had been on medication for this since
                   2013 till now.”37

                 • Plaintiff is “diagnosed with Posttraumatic Stress Disorder and Major
                   Depressive Disorder.”38

           The court has balanced the factors of the “good cause” test. On one hand, plaintiff

has not alleged intentional or negligent infliction of emotional distress, and plaintiff does

not appear to offer any expert testimony.39 Indeed, plaintiff does not explicitly allege that

she is seeking emotional distress damages in her complaint. Rather, the monetary damages



34
     ECF No. 70-1 at 1.
35
     Id.
36
     Id. at 2.
37
     Id. at 3.
38
     Id. at 4.
39
  In “Plaintiff’s Unopposed Motion for Order to Amend Expert Disclosed by Plaintiff for
Fed. R. Civ. P. 26(a)(2),” plaintiff claims she is the only person who will testify at trial,
which the court construes as a choice not to disclose any expert witnesses. See ECF No.
63 at 11.

                                                  8
she seeks are “back pay and other damages.”40 But in light of her various filings in this

case, the court construes her assertions in the complaint that her “symptoms have been

aggravated and have been hospitalized,”41 as likely alleging emotional distress damages.

Regardless, as demonstrated above, plaintiff alleges multiple times throughout the record

that she has specific, ongoing mental health disorders because of defendant’s conduct. The

injuries alleged as a result of defendant’s conduct “extend far beyond a mere ‘garden

variety’ claim for emotional distress.”42 Based on defendant’s proffer and the current

record, the court grants defendant’s motion.



Scope of Examination

           Plaintiff asks the court to limit the Rule 35 examination to one hour.43 Defendant

represents the examination will likely take up to six hours.44 The court agrees with

defendant that one hour is a “purely arbitrary limit” that would “severely limit Dr. Pietz’s

ability to perform a comprehensive evaluation which is warranted in this case.”45

Defendant has provided sufficient detail about the scope, time, manner, and conditions of



40
     ECF No. 6-1 at 9.
41
     Id. at 7.
42
     Greenhorn v. Marriott Int'l, Inc., 216 F.R.D. 649, 651 (D. Kan. 2003).
43
     ECF No. 70 at 14.
44
     ECF No. 71 at 4.
45
     Id.

                                               9
the examination.46 Because of the broad scope of mental illnesses plaintiff alleges – Major

Depressive Disorder, Post-Traumatic Stress Disorder, and Generalized Anxiety Disorder –

the court will not limit the examination in duration. The court expects the examination to

be limited to what is reasonably necessary and to last no longer than one day as defendant

represents is expected.47



Location and Expenses

           The second of plaintiff’s proposed conditions is that defendant shall provide a driver

to Springfield, Missouri, or move the examination to Rolla or Lebanon, Missouri, which

are closer to plaintiff’s home.48 Plaintiff alternatively requests reimbursement for mileage

and expenses for the trip.49 Defendant opposes the request to pay for plaintiff’s travel

expenses.

           Plaintiff resides in St. Robert, Missouri, which is approximately 200 miles from

Kansas City but only approximately 85 miles from Springfield, Missouri. Defendant has



46
  Compare Boles v. BNSF Ry. Co., No. 08-2554-JWL-GLR, 2009 WL 10709248, at *2
(D. Kan. June 3, 2009) (“[W]hen Rule 35 motions are specific enough to provide general
details of the examination, but fail to specify all of the elements as required under Fed. R.
Civ. P. 35, the court will leave the specifics to be worked out by the parties.”), with
Kankam, 2008 WL 4369315, where the defendant “provided absolutely no details
regarding the scope of the examination, the proposed examiner, or the time, manner, or
conditions of the exam.”
47
     ECF No. 71 at 4.
48
     ECF No. 70 at 14.
49
     Id.

                                                 10
located and scheduled an examination with Dr. Christina Pietz, located in Springfield, who

is only available on one date before the current Rule 35 examination deadline.50 Defendant

concedes that, as the party moving for the examination, it will bear the expense of the

examination itself.51

         Plaintiff has submitted letters from her treating doctors to demonstrate that it is still

burdensome for her to drive to Springfield.52 While the court recognizes that this will cause

some inconvenience, she has not proven that she is unable to do so. The language in the

letters makes clear that it is difficult for plaintiff to travel regularly to Springfield because

of “poor concentration, anxiety, fatigue, and other symptoms.”53 But plaintiff filed this

lawsuit and defendant is entitled to conduct a proper defense, including obtaining an

independent mental examination. Defendant has already made some accommodation by

setting the examination in Springfield, Missouri, when the case is pending in the District




50
     ECF No. 67.
51
     ECF No. 71 at 3.
52
   ECF No. 70-1 at 1 (“Ms. Clancy transferred to me after Dr. Mulrenin moved his practice
to Springfield, Missouri, and it was no longer feasible for her to make the drive regularly.”;
id. at 4 (“She has reported on multiple occasions that it is difficult for her to drive long
distances due to poor concentration, anxiety, fatigue and other symptoms. In fact, she has
recently decided to transfer to another therapy provider because of the difficulty of driving
a longer distance to see me.”).
53
     ECF No. 70-1.

                                                11
of Kansas.54 For a one-day examination in a lawsuit that plaintiff filed, the burden is not

so great to justify additional accommodation.

       Further, the court orders plaintiff to pay her own travel expenses. The general rule

is that “the party being examined must pay her own expenses for coming to the examination

and must also bear the loss of time and earnings.”55 The court may, under certain

circumstances, require the moving party to advance travel expenses for the party to be

examined.56 While courts have allowed exceptions for plaintiffs who had to fly from their

home to the site of the examination,57 the burden here is significantly less.58

       The court recognizes that plaintiff is proceeding in this lawsuit in forma pauperis.

However, the court agrees with defendant that plaintiff has not made a sufficient showing

to make defendant pay for travel expenses. Plaintiff argues that she will have to obtain a



54
  ECF No. 71 at 4. The court notes that plaintiff originally filed her complaint in the
Western District of Missouri (see ECF No. 1). The case was transferred to the District of
Kansas (see ECF No. 19) because venue was improper.
55
  8B Fed. Prac. & Proc. Civ. § 2234 (3d ed.); Eckmyre v. Lambert, No. CIV. A. 87-2222-
O, 1988 WL 573858, at *1 (D. Kan. Sept. 6, 1988).
56
  Oxford v. Riddle, No. 18-1163-JWB-KGG, 2019 WL 315019, at *2 (D. Kan. Jan. 24,
2019) (explaining the general rule that the examined party pays for its own transportation
but noting an exception when there is a “clear showing that plaintiff is indigent”).
57
   See, e.g., Eckmyre, 1988 WL 573858, at *1 (ordering the defendant to advance
reasonable travel expenses, including round-trip airfare from Connecticut to Kansas City,
Missouri; lodging; and local transportation).
58
   Even in cases where plaintiffs did have to travel by plane, courts have still required
plaintiffs to pay for travel to the examination held in the district where the lawsuit was
pending. See, e.g., Jones v. Greyhound Lines, Inc., No. 08-1185-MLB-DWB, 2009 WL
1650264, at *5 (D. Kan. June 12, 2009).

                                             12
driver but does not indicate that would be cost prohibitive.59 The record shows that plaintiff

owns a car and receives a monthly source of income to mitigate the expenses associated

with this trip.60 Plaintiff may choose to drive herself or obtain alternative transportation,

and Springfield is close enough to plaintiff’s home that overnight lodging is not necessary.

         Defendant’s motion for Rule 35 examination is granted. The examination shall go

forward on April 4, 2019, at 8:30 a.m, in Springfield, Missouri. Defendant shall bear the

cost of the examination itself and plaintiff shall bear her own travel expenses.

         IT IS SO ORDERED.

         Dated March 28, 2019, at Kansas City, Kansas.
                                                          s/ James P. O’Hara
                                                         James P. O’Hara
                                                         U.S. Magistrate Judge




59
     ECF No. 71 at 4.
60
     ECF No. 1.

                                             13
